Citation Nr: 1108634	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  07-28 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to a TDIU.  A timely appeal was noted from that decision.

An informal conference on this matter was held before a Decision Review Officer on July 8, 2008.  The conference report has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran received a VA eye examination in July 2008 which discussed the level of severity of his service-connected diabetic retinopathy and cataracts; however, the examination did not comment specifically on the impact of this disability on the Veteran's ability to maintain employment.  Moreover, since the Veteran last received a general medical examination in July 2008, service connection has been established for erectile dysfunction, with a disability evaluation of 0 percent.  The examiner did not have the opportunity to consider this disability when rendering an opinion.  Thus, upon remand, an opinion should be obtained that evaluates the impact of all of the Veteran's service-connected disabilities on his ability to retain or maintain any gainful employment.  

Finally, while on remand, any outstanding VA treatment records dated from October 2008 to the present should be obtained for consideration in the Veteran's appeal.


Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records for the Veteran dated from October 2008 to the present.  All reasonable efforts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been undertaken to do so, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the aforementioned development has been completed, afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of his service-connected disabilities on his ability to work.  The Veteran's claims file, to include a complete copy of this remand, must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's service-connected diabetes mellitus, peripheral neuropathy, hypertension, diabetic retinopathy and cataracts, residuals of left hand laceration, and erectile dysfunction, as well as any other service-connected disability not previously enumerated, either jointly or singularly, preclude employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner(s) should set forth a rationale for the conclusions reached.

3.  After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


